Order filed November 27, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                  NOS. 14-18-00976-CV and 14-18-00990-CV
                                  ____________

                   CITY OF HOUSTON, TEXAS, Appellant

                                        V.

HOUSTON PROFESSIONAL FIRE FIGHTERS’ ASSOCIATION LOCAL,
                        341, Appellee


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-42885

                                    ORDER

      On November 6, 2017, the City of Houston, appellant, pursuant to section
51.014(f) of the Civil Practices and Remedies Code, filed a petition for permission
to appeal the trial court’s order denying the City’s motion for summary judgment,
signed on October 22, 2018. That appeal was assigned to this court under our case
number 14-18-00976-CV.

      On November 12, 2017, the City of Houston, appellant, filed a notice of
appeal from the trial court’s order denying the City’s plea to the jurisdiction signed
on October 22, 2018. That appeal was assigned to this court under our case number
14-18-00990-CV.

      Case numbers 14-18-00976-CV and 14-18-00990-CV involve the same suit
and the same order signed by the trial court on October 22, 2018, which denied both
the motion for summary judgment and the plea to the jurisdiction. Today, the court,
on its own motion, orders case number. 14-18-00976-CV consolidated with case
number 14-18-00990-CV. The court has not yet ruled on the City’s petition for
permission to appeal in case number 14-18-00976-CV, and that petition remains
pending.



                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Donovan.